—In an action, inter alia, to recover damages for breach of contract, the defendants appeal from an order of the Supreme Court, Nassau County (McCaffrey, J.), entered September 19, 2000, which granted the plaintiffs’ motion, in effect, to dismiss the counterclaims pursuant to CPLR 3211 (a) (7) for failure to state a cause of action and denied their cross motion for summary judgment on the counterclaims.
*494Ordered that the order is affirmed, with costs.
It is well settled that “the institution of a civil action by summons and complaint is not legally considered process capable of being abused” (Curiano v Suozzi, 63 NY2d 113, 116). As the defendants failed to state a cause of action alleging abuse of process, their counterclaims were properly dismissed. Gold-stein, J. P., McGinity, Luciano and Crane, JJ., concur.